Citation Nr: 1110072	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability characterized by dizziness/vertigo, to include as secondary to service-connected hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in February 2009, at which time service connection for dizziness/vertigo, and entitlement to a TDIU were denied by the Board.  The Veteran subsequently appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued an August 2010 memorandum decision which vacated the Board's denial of these issues, and returned the appeal to the Board for further adjudication in light of the Court's action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a disability manifested by dizziness/vertigo, and entitlement to a TDIU.  In its February 2009 denial, the Board concluded that the competent evidence of record did not reflect onset of such a current disability either during military service, or as due to or the result of the Veteran's service-connected hearing loss.  In its August 2010 memorandum decision, however, the Court found the Board's conclusion to be "an application of its own unsubstantiated medical opinion."  The Court itself found "no evidence" addressing the possibility of a nexus between the Veteran's labyrinthitis, diagnosed on VA examination in November 1998, and his service-connected bilateral hearing loss.  Nonetheless, the Court vacated the Board's decision and remanded for additional proceedings.  

Based on the Court's action, the Board finds additional medical development is required to determine if an etiological link exists between the Veteran's service-connected bilateral hearing loss and his labyrinthitis.  See 38 C.F.R. § 3.310.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Also vacated by the Court in August 2010 was the Board's February 2009 denial of the Veteran's TDIU claim.  As this claim is inextricably intertwined with the issue of service connection for dizziness/vertigo, it will be deferred pending resolution of the latter claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any dizziness or vertigo.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  After examining the Veteran and reviewing his medical history, the examiner should state whether it is at least as likely as not that the Veteran exhibits any current disability resulting in dizziness or vertigo.  For any disability identified, the examiner should state whether it is at least as likely as not that such a disability had its onset during active military service.  The examiner must also state whether any current vertigo or dizziness disability is at least as likely as not caused or worsened by the Veteran's service-connected bilateral hearing loss.  Finally, regardless of whether the Veteran exhibits a current diagnosis of labyrinthitis, the examiner should state whether the labyrinthitis shown in 1998 was at least as likely as not caused or worsened by the Veteran's service-connected hearing loss.  The examiner should provide a complete rationale for all conclusions reached.  If the examiner determines that the requested opinions cannot be provided without resort to mere speculation, the examiner is asked to discuss why such opinions are not possible.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Board makes no determination at this time regarding the ultimate outcome of this appeal.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

